Title: From John Adams to William Tudor, Sr., 30 December 1816
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy Decbr 30th 1816

I cannot say whether I ought to laugh, or cry, or scold, in reporting the trial of Michael Corbet & his three Comrades. You must remember it. A volume would be necessary to relate this cause as it ought to be, but never will be related. The trial was before a special Court of Vice-admiralty, instituted by a special act of Parliament for the trial of piracy and murder on the high seas. The Court consisted of Governors Bernard and Wentworth, Lieutenant-Governor and Chief Justice Hutchinson, Judge of Admiralty Auchmuty, Commodore Hood, & certain counsellors from Massachusetts Bay, New Hampshire, and Rhode Island, to the number of fifteen—but before I proceed I ought to caution you against myself, my Reminiscences, my feelings, my prejudices, and my little, or great passions: And if you, or any man you know can correct me in the smallest circumstance, I beg that, it may be done. Never in my whole life have I been so disappointed, no mortified, so humiliated as in that trial.
Mr. Otis had been engaged with me in behalf of the prisoners; but his unhappy distemper was then in one of its unlucid intervals, and I could scarcely persuade him to converse with me a few minutes on the subject; and he constantly and finally refused to appear publicly in the cause.
The whole burthen of responsibility was thus cast upon me. You may easily believe I was anxious; the lives of four honest men in my hands, and a sympathizing world looking to me for exertions to preserve them. I  determined to plead to the jurisdiction of the Court, and, if that should be overruled, demand a trial by jury As each of my clients must plead for himself, I was obliged to write four pleas, one for each, and each consisting of sheets of paper setting forth charters, Acts of parliament, common law, and ancient usages, which compelled me to sit up more than one night to transcribe. the Court met; prisoners ordered to the bar. I presented and read my Pleas. No counsel for the Crown ordered to answer these pleas, Not a word said at the Bar or on the bench for them or against them, when Hutchinson, not slow-rising, but starting up, moved that the Court should adjourn to the Council chamber. Every vote was ready, and away went their Excellencies, Honors, and learned Judges, to secret conclave. They sat late, and it was propagated through the town that they had determined to summon a jury. Jonathan Sewall himself, the Advocate-General, said he believed they would grant a Jury.
The next morning, however, the judgment was pronounced by the President, Governor Bernard, that the Court had overruled the pleas to the jurisdiction; no reason was given, not another word was said by the President or any other member of the court, in justification or explication of the decree. The cause was opened and stated by the Advocate-General in a very honorable manner; the witnesses called, examined, and cross-examined: and here I ought to observe, in honour of the morals of seamen, there was no contradiction or variation in the testimonies. British and American sailors, all agreed in every circumstance.
It then became my turn to speak in defence of the prisoners. I had taken more pains in that cause than in any other, before or since; I had appealed to Heaven and Earth. I had investigated all laws, human and divine; I had searched all the authorities in the civil law, the law of nature and nations, the common law, history, practice, and every thing that could have any relation to the subject. All my books were on the table before me: and I vainly felt, as if I could shake the town and the world. A Crowded audience attending, still as midnight, in eager expectation.
I had scarcely risen and said “May it please your Excellencie’s & your Honors; “My defence of the prisoners, is, that the melancholy action for which they stand accused is Justifiable homicide, and therefore no crime at all,” and produced one authority very plump to that purpose. When Hutchinson again darted up, and moved that the Court should adjourn to the Council chamber! No reason was given, not a word was said. the Pope’s bull was implicitly and unanimously obeyed, and away marched their excellencies and honors to the Council chamber. Dismal was the anxiety of the town, dreading a sentence of death the next morning. Alas! for me, my glass bubble was burst! My Boule de Savon was dissolved! all the inflammable Gas had escaped from my Balloon, and down I dropt like Tilator de Rosier.
Never was a more gloomy assembly of countenances painted with terror and horror, than appeared in the audience next morning. The Court appeared; the prisoners were ordered to the bar. The President arose, and pronounced the unanimous sentence of the court,—that the killing Lieutenant Panton was justifiable homicide in necessary self-defence. Auchmuty squealed out, “The judgment of the Court is unanimous,” and not another word was said.
Now Sir, was the conduct of Hutchinson that of a “good judicial character?” You may say, I write romance and satire. I say that true history, in this case, is the most surprising romance and the keenest satire. But I have not yet explained the secret: It is but conjectural and I will not attempt, unless you desire it. I am as usual
John Adams